Jaycox, J. (dissenting):
It should be borne in mind that no question of double payment is involved herein. No award has ever been made *293to these claimants nor has any payment ever been made to them. If an award cannot be made to them in this proceeding, the result will be that, although damaged, these claimants have no redress. Such a result as that should not be permitted unless absolutely inescapable. . I agree with the Special Term that these claimants are not entitled to any award for the removal of encroachments upon this street. I do hold, however, that the grading and regulating of this street may cause injury to claimants’ property not within the lines of the street; that this proceeding provides a method of fixing their damages and compensating them therefor and that these claimants are entitled to take advantage of this proceeding notwithstanding some other proceeding may have given them a like opportunity of which they did not avail themselves.
After this avenue had become a public street by dedication and acceptance, it was regulated and graded, but it was not regulated and graded to its full width of sixty-six feet. A roadbed was graded and paved, curbs were set and sidewalks laid, but outside of these sidewalks was a strip five and one-half feet in width between the sidewalks and the outer lines of the street which was not graded or regulated. In this strip are the stoops and other structures which have been referred to as constituting encroachments upon the street. The buildings of the appellants, however, are outside of the street lines, and the commissioners have found that the buildings not taken will be injured by the intended regulation of the street. This finding is well within their powers under the charter unless the appellants’ right to recover has been terminated by proceedings previously had. Section 951 of the Greater New York charter (Laws of 1901, chap. 466) makes provision for the award of damages arising by reason of the change of grade in a street. It provides: “ In case the grade of any such street shall be changed, and the same shall have been regulated and graded according to the new grade, after the certificate of the cost of such regulating and grading shall have been received by the board of assessors, it shall be the duty of the said board to cause to be published in the ' City Record ’ and the corporation newspapers, for at least ten days successively, a *294notice which shall contain a request for all persons claiming to have been injured by the said change of grade to present, in writing, to the secretary of the board of assessors, their claims,” etc. When the regulation and grading above described took place, a notice of this character was published. No claims in respect thereto were filed. This section of the charter provides for the filing of claims only when the street shall have been regulated and graded according to the new grade. This street was not so regulated and graded; only a portion of the street was regulated and graded. The regulation and grading did not in any way interfere with the access to or injure the appellants’ buildings in any way. If the street had been regulated to the full width,- there would have been an interference with the appellants’ rights and an injury to their buildings. They then, naturally, would have sought some means by which and the source from which they would receive recompense. When, however, the regulating and grading were limited to a portion of the street which did not in any way injure them, they did not concern themselves with some notice which might be published in the City Record. However, if they had filed claims they might well have been met with the assertion that the regulating and grading which had been done did not injure them. In any event, the regulating and grading were not according to the new grade; they were only partially so, and until the street was regulated and graded in full in accordance with the new grade I think no notice published could terminate their right to compensation for the injuries received by the regulation and grading of this street.
Subsequent to these events the city decided to acquire title in fee to the land in the bed of this street. For that purpose application was made to the court and commissioners duly appointed. Section 980 of the Greater New York charter at the-time these proceedings were instituted provided: "If the said commissioners of estimate shall judge that any intended regulation will injure any building or buildings not required to be taken for the purpose of opening, extending, enlarging, straightening, altering, or improving such street or part of a street, they shall proceed to make, together with the other estimate and assessments required by law to be made *295by them, a just and equitable estimate and assessment of the loss and damage which will accrue, by and in consequence of such intended regulation, to the respective owners, lessees, parties and persons, respectively, entitled unto or interested in the said building or buildings so to be injured by the said intended regulation; and the sums or estimates of compensation and recompense for such loss and damage shall be included by the said commissioners in their report and included in whole or in part in the assessment for benefit, provided the board of estimate and apportionment so specifically directs.” (Laws of 1901, chap. 466, § 980, as amd. by Laws of 1909, chap. 394.)* The petition herein shows that the board of estimate and apportionment has specifically directed that all awards for damages caused by the intended regulation shall be assessed upon the property deemed to be benefited thereby. Under these provisions of the charter the commissioners of estimate have found that the buildings owned by the appellants will be injured by the intended regulation of the street. The amounts of the awards, I do not understand, are questioned.
The court at Special Term held, and this court is about to confirm that holding, that these claimants cannot recover in this proceeding because they have had a previous opportunity of recovery. There is, however, nothing in the statute under which this proceeding is instituted which in any way limits the powers of the commissioners. They are authorized to award damages for injuries to buildings caused by the intended regulation. Nothing is said as to any previous opportunity of recovery. It is to be observed also that there is nothing in section 951 of the charter which limits the right of recovery for damages incident to the grading and regulating of a street to that proceeding only. In other words, it does not say that if a claimant fails to file his claim he cannot recover in any other or different proceeding.
It is clear that these claimants have been injured. It is equally clear that the statute under which this proceeding is brought provides for an award of damages by reason of that injury. The board of estimate and apportionment *296thought that they were entitled to compensation and took the necessary steps to permit these commissioners to make awards for such damages. It seems to me that under these circumstances nothing but an express statutory prohibition of the payment of a previous award should prevent a recovery in this proceeding. There is no such statute and no such award has been made. The claimants are,- therefore, legally and equitably entitled to be paid a just and equitable amount for the loss and damage which will accrue to them by the intended regulation of this street. The proceeding should be remitted to the commissioners to eliminate from their awards of damages the amounts awarded for the removal of encroachments and with directions. to make a just and equitable estimate and assessment of the loss and damage which will accrue by and in consequence of such intended regulation to the respective parties entitled unto or interested in the buildings so injured by the said intended regulation; and the order as thus modified should be affirmed, without costs.
Order affirmed, with ten dollars costs and disbursements.

 See Laws of 1915, chap. 606, §§ 1, 3.— [Rep.